Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 29 to 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 29, “in the dispenser” (lines 5, 7) is confusing, as (1) there is no claimed structure that defines what the items are within1, and (2) the “piston actuator” (line 4) and “locking element” (line 7) are part of the “dispenser” (line 1), and thus those elements cannot be “in” themselves.
	As to claim 29, what structure does the “self-arresting gear unit” correspond to in any figure?  The specification copies the phase, but provides no description.  A description is necessary to comprehend metes and bounds of this claim.
	As to claim 33, what exact structure do each one of “mechanically”, “electronically”, and “inductively” mounts relate to in the specification and/or drawings.  Such is necessary as means plus function limitations relate only to the actual disclosed structure and equivalents, and none appear to be provided for.
	As to claim 37, what exact structure does “fixing means” relate to in the specification and/or drawings.  Such is necessary as a means plus function relates only to the actual disclosed structure and equivalents, and what exactly defines such is not expressed in the record.
	As to claim 37, “fixing the cylinder to the dispenser” (lines 2,3) is confusing, because ALL of the structure is part of the “dispenser” (line 1).

	As to claim 31, the last 3 lines are confusing because the first fastening means and cylinder are part of the dispenser.  
	As to claims 31,37,48,55, what exact structure does “first fastening means” relate to in the specification and/or drawings.  Note that Figure 5 employs the same identifying number “16” twice, so the “first fastening means” may suggest 1 pivoting element, or maybe both.  The record is not clear in that respect.  Such exact structure is necessary a means plus function relates only to the actual disclosed structure and equivalents, and what exactly defines such is not expressed in the record.
	As to claim 31, “during …dispenser” (lines 7-8) is confusing as it suggests a step in an apparatus claim.  The claim may be an apparatus “or” method per 35 USC 101.  Is this claimed device limited to include the mere end result of the verb “mounting”?
	As to claims 38,54,56, what exact structure at a minimum does “second fastening means” 27 relate to in the specification and/or drawings.  Para 118 refers to Figures 9,10,12 and 13; but the structure 27 is not structurally distinct to a degree that permits for the actual structure.  Such is necessary a means plus function relates only to the actual disclosed structure and equivalents, and what exactly defines such is not expressed in the record.
	As to claim 47, “in the dispenser” (line 7) is confusing, as (1) there is no claimed structure that defines what the locking element is within, and (2) the many structural limitations (lines 3 to last) are part of the “dispenser” (line 3), and the “locking element” is certainly not within those structural elements.
As to claim 50, this claim calls for “a second result” (line 6) without reference to a first result.  Are there 2 results in this claim?  (Such does not appear to be the case) Possibly, this is a dependency related error in the application.  

	As to claim 54, this claim calls for “a third result” (line 2) without reference to first and second results.  Are there 3 results in this claim?  (Such does not appear to be the case) Possibly, this is related to dependency errors in the application.  
As to claim 56, this claim calls for “a fourth result” (line 2) without reference to first, second or even third results.  Are there 4 results in this claim?  If so, what might they be? 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP4884653 teach piston/cylinder assembly mounted in a dispenser via 2 halves 21,23 of housing that permit for “replacement of components”; piston actuator 96; driving element 92 for the actuator 96; locking element 27 which secures ribs of the cylinder 110.  However, the mounting is not in “an axial direction of the dispenser” (line 3, claim 29; last line of claim 47; lines 7-8 of claim 48), and the blocking (via 27/114a) is not “counter to the direction of mounting” (lines 8-9, claim 55).  
Homberg 5,849,248 and Rainin et al  4,779,467 teach a piston/cylinder within a dispenser.

The 9981143 Reference was crossed off of the 1449 as the patent number was not consistent with the ITO al name.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 The items are in the (unclaimed) housing 2 of the dispenser.